 


 HCON 307 ENR: Expressing the sense of Congress that Members’ Congressional papers should be properly maintained and encouraging Members to take all necessary measures to manage and preserve these papers.
U.S. House of Representatives
2008-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
One Hundred Tenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. CON. RES. 307 


June 20, 2008
Agreed to
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that Members’ Congressional papers should be properly maintained and encouraging Members to take all necessary measures to manage and preserve these papers. 
 
 
Whereas Members’ Congressional papers (including papers of Delegates and Resident Commissioners to the Congress) serve as indispensable sources for the study of American representative democracy; 
Whereas these papers document vital national, regional, and local public policy issues; 
Whereas these papers are crucial to the public’s understanding of the role of Congress in making the Nation’s laws and responding to the needs of its citizens; 
Whereas because these papers serve as essential primary sources for the history of Congress, the study of these papers will illuminate the careers of individual Members; 
Whereas by custom, these papers are considered the personal property of the Member who receives and creates them, and it is therefore the Member who is responsible to decide on their ultimate disposition; and 
Whereas resources are available through the Office of the Clerk of the House of Representatives and the Secretary of the Senate to assist Members with the professional and cost-effective management and preservation of these papers: Now, therefore, be it  
 
That it is the sense of Congress that— 
(1)Members’ Congressional papers (including papers of Delegates and Resident Commissioners to the Congress) should be properly maintained; 
(2)each Member of Congress should take all necessary measures to manage and preserve the Member’s own Congressional papers; and 
(3)each Member of Congress should be encouraged to arrange for the deposit or donation of the Member’s own noncurrent Congressional papers with a research institution that is properly equipped to care for them, and to make these papers available for educational purposes at a time the Member considers appropriate. 
 
Clerk of the House of Representatives.Secretary of the Senate.
